The petitioners appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the dismissal of a petition under G. L. c. 211, § 3, by a single justice of this court, “without prejudice to allow petitioner to seek relief from a single justice of the Appeals Court.”
The petitioners claimed in the petition to the single justice that the actions of a Superior Court judge in setting financial prerequisites to their filing certain civil actions violated art. 11 of the Declaration of Rights of the Constitution of Massachusetts. The petitioners also filed notices of appeal pursuant to G. L. c. 261, § 27D, and a single justice of the Appeals Court acting on Longval’s appeal ordered that the denial of the request for State payment of fees and costs be affirmed without prejudice to its being renewed. That decision is final. G. L. c. 261, § 27D.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Norman L. Longval & George Nassar, pro se.
With respect to matters encompassed by their appeal from the single justice of this court, the petitioners are required by rule 2:21 (2) to “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” They have not done so.

Judgment affirmed.